— In an action to recover damages for personal injuries arising from medical malpractice, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Bellard, J.), dated October 11, 1990, as granted the defendants’ cross motion to dismiss the second through tenth causes of action on the ground that those causes of action were not alleged in the notice of claim.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the cross motion is denied.
In her notice of claim, the plaintiff alleged, inter alia, that in the course of treating her, the defendants, a hospital and individual physicians, "committed acts and/or omissions constituting professional negligence”. This notice of claim sufficiently apprised the defendants of the second through tenth causes of action premised on lack of informed consent so as to enable them to conduct a proper investigation (see, General Municipal Law § 50-e; DeLeonibus v Scognamillo, 183 AD2d 697; O’Brien v City of Syracuse, 54 NY2d 353). Accordingly, those causes of action are reinstated. Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.